DETAILED ACTION
1.	The Preliminary Amendment filed on January 21, 2021 is acknowledged.
	Claims 3, 5, 6, 15, 17-19, 22-24, 29, 34 and 37-42 are canceled;
	Claims 43-48 are added; and   
Claims 1, 2, 4, 7-14, 16, 20, 21, 25-28, 30-33, 35, 36 and 43-48 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1, 2, 4, 7-14, 16, 20, 21, 25-28, 30-33, 35, 36 and 43-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, the claims all appear to be repeated with too many insufficient antecedent basis which renders the claimed language is too convoluted, vague and indefinite.  It should be noted that the specification is similarly hard to understand.
Claim 1 recites the limitation “the movement…” [line 1] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the combustion cycle” [lines 1-2] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
the crankshaft” [lines 3-4] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the output” [line 6] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the electrical generator” [line 7] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the speed of the engine” [line 7] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the rotational position” [line 8] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the non-inductive electrical load” [line 10] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.  Notes that: to avoid this rejection, the Applicant must revise this limitation to --the variable non-inductive load--[as mentioned in line 6]; or --a non-inductive electrical load--.
Claim 1 recites the limitation “the timing…” [line 16] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the speed of movement of the piston” [line 18] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the in-cylinder temperature” [lines 20-21] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the measured cylinder pressure” [line 21] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.  Notes that: to avoid this rejection, Applicant must revise this limitation to --the monitored cylinder pressure-- [as mentioned in lines 19-20] or --a measured cylinder temperature--.
Claim 1 recites the limitation “the volume of the cylinder” [line 22] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
at least one of a target cylinder pressure and a target cylinder temperature is reached…” renders the claim indefinite; since it is not clear that which variables would be defined as a target cylinder pressure and a target cylinder temperature? And Applicant must revise this limitation as --when at least one of a target cylinder pressure or a target cylinder temperature is reached--.
The Applicants are required to clarify or to revise the claimed features.

Claim 2 recites the limitation “the rotation…” [line 3] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the spark of the spark plug” [line 3] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the variable load” [line 2] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the start of combustion” [line 2] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 9 recite the limitation “the current and voltage” [line 2] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “said measurement” [line 2] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 9, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation ”the fueling of the of the combustion engine” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim; and furthermore, Applicant must revise this limitation to --a fueling of the 

Claim 11 recites the limitation “the power system” [line 2] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the magnitude of the stored electrical energy” [lines 3-4] renders the claim indefinite; since there are insufficient antecedent basis for these limitations in the claim.
Similarly, claims 12-14, 16, 20, 21, 25-28, 30-33, 35, 36 and 43-48 are rejected as the same discussion in previous claims.
The Applicants are required to clarify or to revise the claimed features.

5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 12-14, 16, 20, 21, 25-28, 30-33, 35, 36 and 43-48 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12 and 43 only include certain features of the claims upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
7.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
8.	Claims 2, 4, 7-14, 16, 20, 21, 25-28, 30-33, 35, 36 and 43-48 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/J.H.H./
September 16, 2021



 

/Johnny H. Hoang/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        September 17, 2021